FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   August 4, 2011
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



DONNOTT DOLRAMAN MURRAY,

              Petitioner - Appellant,
                                                        No. 11-6125
       v.                                               (W.D. Okla.)
                                                 (D.C. No. 5:10-CV-01155-C)
JAMES RUDEK, Warden,

              Respondent - Appellee.


                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY


Before BRISCOE, Chief Judge, MURPHY, and MATHESON, Circuit Judges.


      Petitioner, Donnott Dolraman Murray, an Oklahoma state prisoner

proceeding pro se, seeks a certificate of appealability (“COA”) so he can appeal

the district court’s denial of the habeas corpus petition he filed pursuant to 28

U.S.C. § 2254. See 28 U.S.C. § 2253(c)(1)(A) (providing no appeal may be taken

from a final order disposing of a § 2254 petition unless the petitioner first obtains

a COA). Murray’s request to proceed in forma pauperis is granted.

      After an Oklahoma state jury trial, Murray was convicted of trafficking

illegal drugs and sentenced to twenty-five years’ imprisonment and an $80,000

fine. The Oklahoma Court of Criminal Appeals (“OCCA”) affirmed the judgment

and sentence. Murray filed the instant § 2254 habeas petition on October 25,
2010. In the petition he raised claims related to the traffic stop that precipitated

the discovery of 191.5 pounds of marijuana in his vehicle. Specifically, Murray

alleged (1) the traffic stop was conducted in violation of his Fourth Amendment

rights and (2) his trial counsel rendered ineffective assistance by not raising a

Fourth Amendment challenge to the stop.

      Murray’s § 2254 petition was referred to a magistrate judge who prepared a

comprehensive Report and Recommendation. The magistrate judge recommended

that Murray’s Fourth Amendment claim be denied because he had a full and fair

opportunity to litigate the claim in state court. See Stone v. Powell, 428 U.S. 465,

494 (1976). The Report and Recommendation then applied the standard set forth

in the Antiterrorism and Effective Death Penalty Act to Murray’s ineffective

assistance claim, concluding the OCCA’s adjudication of that claim was not

contrary to, nor an unreasonable application of clearly established federal law. 28

U.S.C. § 2254(d). After reviewing the Report and Recommendation and

considering Murray’s written objections, the district court adopted the

recommended ruling and denied Murray’s § 2254 petition.

      This court cannot grant Murray a COA unless he can demonstrate “that

reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted). In evaluating whether

                                          -2-
Murray has carried his burden, this court undertakes “a preliminary, though not

definitive, consideration of the [legal] framework” applicable to each of his

claims. Miller-El v. Cockrell, 537 U.S. 322, 338 (2003). Murray is not required

to demonstrate that his appeal will succeed to be entitled to a COA. He must,

however, “prove something more than the absence of frivolity or the existence of

mere good faith.” Id. (quotations omitted).

      This court has reviewed Murray’s application for a COA and appellate

brief, 1 the Report and Recommendation, the district court’s order, and the entire

record on appeal pursuant to the framework set out by the Supreme Court in

Miller-El and concludes Murray is not entitled to a COA. The district court’s

resolution of Murray’s claims is not reasonably subject to debate and the claims

are not adequate to deserve further proceedings.

      Because Murray has not “made a substantial showing of the denial of a

constitutional right,” he is not entitled to a COA. 28 U.S.C. § 2253(c)(2).

Accordingly, this court denies Murray’s request for a COA and dismisses this

appeal.

                                               ENTERED FOR THE COURT

                                               Michael R. Murphy
                                               Circuit Judge

      1
       In his appellate brief, Murray raises additional ineffective-assistance-of-
counsel claims that were not presented to the district court or the OCCA. This
court does not consider issues raised for the first time on appeal. Rhine v. Boone,
182 F.3d 1153, 1154 (10th Cir. 1999).

                                         -3-